State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: August 21, 2014                    519457
________________________________

In the Matter of CRYSTAL
   COLLINS et al.,
                    Appellants,
      v

NEW YORK STATE BOARD OF
   ELECTIONS,                                MEMORANDUM AND ORDER
                    Respondent,
      and

RUTH H. THOMPSON,
                    Respondent.
________________________________


Calendar Date:   August 21, 2014

Before:   McCarthy, J.P., Garry, Egan Jr., Lynch and Clark, JJ.

                              __________


      Tilem & Associates PC, White Plains (Jasmine Hernandez of
counsel), for appellants.

      Alejandra N. Paulino, Albany, for Ruth H. Thompson,
respondent.

                              __________


Per Curiam.

      Appeal from an order and judgment of the Supreme Court
(McDonough, J.), entered August 4, 2014 in Albany County, which
dismissed petitioners' application, in a proceeding pursuant to
Election Law § 16-102, to declare invalid the designating
petition naming respondent Ruth H. Thompson as the Democratic
Party candidate for the public office of State Senator for the
36th Senate District in the September 9, 2014 primary election.
                               -2-                519457

      On July 7, 2014, respondent Ruth H. Thompson filed a
designating petition with respondent New York State Board of
Elections seeking the Democratic Party nomination for the office
of State Senator for the 36th Senate District in the September 9,
2014 primary election. Petitioners, in turn, filed objections.
Following a hearing before the State Board, 922 signatures were
invalidated, leaving 2,723 remaining, a number that was
sufficient to render the designating petition valid. Petitioners
commenced this proceeding pursuant to Election Law § 16-102
seeking to have additional signatures stricken on various grounds
and the designating petition declared invalid. Supreme Court
declined to strike any additional signatures, held that the
designating petition was valid and dismissed the petition.
Petitioners now appeal.

      Petitioners contend that Thompson failed to strictly comply
with the requirements of Election Law § 6-130 because her
designating petition contained preprinted information, completed
by a third party, concerning the signers' town or city next to
the line on which they signed their names.1 They maintain that
the signers or, at the very least, their subscribing witnesses
should have completed this information and that their failure to
do so renders the petition invalid. We are not persuaded.

      Election Law § 6-130 provides, very simply, that "[t]he
sheets of a designating petition must set forth in every instance
the name of the signer, his or her residence address, town or
city (except in the city of New York, the county), and the date
when the signature is affixed." The statute does not
specifically state that the town or city information must be
supplied by the signer or a subscribing witness, and there is no
basis for inferring that this is a requirement. Notably,
Election Law § 6-134 (7) provides that "[a] signer need only
place his [or her] signature upon the petition, and need not
himself [or herself] fill in the other required information." It
does not, as petitioners claim, create an exception permitting


     1
        Given that all of the sheets of the designating petition
contain this preprinted information, all of the signatures
contained therein are affected.
                              -3-                519457

only a subscribing witness to fill in a signer's town or city
information, and Matter of Tischler v Hikind (98 AD3d 926
[2012]), upon which they rely, does not support this
interpretation. Although petitioners cite to a number of cases
wherein the courts have invalidated designating petitions for
lack of compliance with Election Law § 6-130 due to the
inaccurate or incomplete town or city information of the signers,
these are cases in which the signers themselves either failed to
provide complete information or supplied inaccurate information
(see e.g. Matter of Stoppenbach v Sweeney, 98 NY2d 431, 433
[2002]; Matter of Liepshutz v Palmateer, 112 AD2d 1101, 1103
[1985], affd 65 NY2d 965 [1985]; Matter of Scamacca v Mahoney,
104 AD2d 730, 730 [1984]). Significantly, none involved a
situation, like the one at hand, where the town or city was
already printed on the petition and was complete and accurate.

      Contrary to petitioners' claim, we are not persuaded that
allowing such a practice increases the likelihood of fraud,
particularly where, as here, the information on the petition was
correct. Indeed, it has been held that where a designating
petition contains missing or incorrect town or city information
on the "witness identification information" portion of the
subscribing witness statement, the defect is not fatal provided
that the correct information is set forth elsewhere in the
petition (see Matter of Arcuri v Hojnacki, 32 AD3d 658, 660
[2006], lv denied 7 NY3d 707 [2006]; Matter of Curley v Zacek, 22
AD3d 954, 955 [2005], lv denied 5 NY3d 714 [2005]; Matter of
Berkowitz v Harrington, 307 AD2d 1002, 1003 [2003]). Given that
all of the information required by Election Law § 6-130 was
included on the designating petition at issue and was both
complete and accurate, the statutory requirements were satisfied.
Accordingly, Supreme Court properly dismissed the application.

      McCarthy, J.P., Garry, Egan Jr., Lynch and Clark, JJ.,
concur.
                              -4-                  519457

      ORDERED that the order and judgment is affirmed, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court